Citation Nr: 1215596	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  11-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for gastrointestinal hemorrhagic episodes.  

2.  Entitlement to an extraschedular rating in excess of 30 percent for gastrointestinal hemorrhagic episodes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1995 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified at a videoconference Board hearing at the RO in January 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of entitlement to an extraschedular rating in excess of 30 percent for gastrointestinal hemorrhagic episodes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran experiences severe diarrhea with more or less constant abdominal distress. 


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent have been met for the Veteran's gastrointestinal hemorrhagic episodes.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Code 7319 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through VCAA letters dated December 2008, January 2009, and February 2009, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in June 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for increased disability ratings.  The VLJ asked questions to ascertain the extent of any current symptoms or treatment for the disability.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher disability rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating - Gastrointestinal Hemorrhagic Episodes

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's gastrointestinal hemorrhagic episodes are rated under Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under that regulation, mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress warrants a noncompensable (0 percent) rating.  A moderate disability with frequent episodes of bowel disturbance with abdominal distress warrants a 10 percent disability rating.  A severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress warrants a 30 percent disability rating.  38 C.F.R. § 4.114, DC 7319 (2011).

The Veteran was afforded a VA examination in January 2009.  The Veteran reported he misses a lot of work due to the chronic pain in his abdomen and bleeding.  He noted hematemesis and black stools at least two days a month.  He experiences extreme diarrhea or constipation five to six times a day where he will have a watery soft stool with blood.  The examiner diagnosed ulceration of the colon.

Private treatment records note up to six loose stools per day with occasional black stools.  His private examiner diagnosed colitis and erosive esophagitis.  

The Veteran was afforded a VA examination in June 2011.  The Veteran reported diarrhea seven to eight times per day, often with blood.  He also noted that his abdomen is always tender.  

During the January 2012 hearing before the Board, the Veteran testified that he experiences diarrhea five to ten times per day.  He requires medication to prevent him from experiencing diarrhea up to every hour.  He testified that he has discomfort and pain in the abdominal region.  He also noted flare-ups of extreme pain resulting in eight hospitalizations.  

The Board finds that the Veteran's symptoms constitute a severe disability under Diagnostic Code 7319.  He has testified as to his near-constant abdominal pain.  Additionally, he testified as to severe diarrhea up to 10 times per day.  Treatment records support these complaints, showing that the Veteran noted diarrhea up to six times per day often with black or bloody stools.  Based on the Veteran's testimony and the private treatment records, the Board finds that the Veteran's disability warrants a 30 percent rating.  

There is no basis for a rating in excess of 30 percent under any other diagnostic code.  The Veteran has been diagnosed with ulceration of the colon.  Ulcerative colitis is rated under DC 7323.  Under that Diagnostic Code, a 100 percent rating is warranted where the ulcerative colitis is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  A 60 percent rating under DC 7323 is warranted when there is ulcerative colitis that is severe with numerous attacks a year and malnutrition, health only fair during remissions.  38 C.F.R. § 4.114, DC 7323 (2011).  In this case there is no evidence of malnutrition or anemia, or serious complication such as liver abscess or only fair health during remissions.  Therefore there is no basis for a rating in excess of 30 percent under DC 7323.

The Board notes that 30 percent is the maximum schedular disability rating available under Diagnostic Code 7319.  To receive a disability rating in excess of 30 percent, the Veteran must meet the requirements for an extraschedular disability rating.  Entitlement to an extraschedular rating is addressed in the remand portion of this decision..  



ORDER

Entitlement to a disability rating of 30 percent for gastrointestinal hemorrhagic episodes is granted.  


REMAND

As to the claim for an extraschedular rating for gastrointestinal hemorrhagic episodes, the RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Veteran testified in January 2012 as to a marked interference with employment.  The Veteran noted that he has been reprimanded for abuse of leave associated with his disability.  He also noted that he had been hospitalized eight times in the previous year.  The Veteran's service-connected gastrointestinal hemorrhagic episodes are currently assigned the maximum schedular rating for this disability.  Accordingly, given the evidence of an unusual disability not contemplated by the rating schedule with marked interference with employment and frequent hospitalizations, the Board concludes the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) has been met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board notes that the Veteran testified that his hospitalizations occurred at Davis Hospital in his local area.  Prior to sending the case for extraschedular consideration, the RO should attempt to obtain all records related to the Veteran's hospitalizations from Davis Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the file all records related to the Veteran's hospitalization at Davis hospital.  All attempts to obtain these records should be documented in the claims file.  

2.  The RO/AMC should submit the claim of entitlement to an extraschedular rating for gastrointestinal hemorrhagic episodes to the Director, Compensation and Pension, for extraschedular consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).









______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


